Citation Nr: 1211325	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Propriety of the reduction of the disability evaluation for the residuals of the service-connected prostate cancer disability from 100 percent to 40 percent, effective November 1, 2007, to include an evaluation in excess of the currently assigned 40 percent.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from March 1968 to February 1970, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating for the Veteran's service-connected prostate cancer residuals disability from 100 percent to 40 percent, effective November 1, 2007.  The RO had originally granted service connection for the residuals of prostate cancer in a rating decision issued in January 2007; an initial evaluation of 100 percent was assigned effective from October 5, 2006.

In his May 2009 VA Form 9, the appellant submitted a written request for a personal hearing at the RO.  The appellant was subsequently scheduled for a personal hearing at the above RO in September 2009; however, prior to the hearing date, the appellant submitted a letter in which he asked that the scheduled hearing be cancelled.  In addition, the appellant has not asked that the hearing be rescheduled.  Therefore, the request for a personal hearing is deemed withdrawn and the case is ready for appellate review.


FINDINGS OF FACT

1.  The Veteran underwent a radical retropubic prostatectomy as treatment for his adenocarcinoma of the prostate in October 2006.

2.  A January 2007 rating decision granted the Veteran service connection for prostate cancer which was rated as 100 percent disabling under Diagnostic Code 7528, effective from October 5, 2006. 

3.  In May 2007, the Veteran was notified by the RO of the proposed reduction of his 100 percent rating for the service-connected residuals of his prostate cancer, that he had 60 days to submit medical evidence why the evaluation should not be reduced, and that he could request a hearing. 

4.  An August 2007 rating decision reduced the disability evaluation for the Veteran's service-connected prostate cancer residuals from 100 percent to 40 percent, effective November 1, 2007.

5.  The Veteran is separately in receipt of special monthly compensation for loss of use of a creative organ and he also has been granted service connection for erectile dysfunction.

6.  There is no evidence of any recurrence of the Veteran's prostate cancer and there is no evidence of any metastasis of the Veteran's prostate cancer.

7.  Since November 1, 2007, the service-connected residuals of the Veteran's radical retropubic prostatectomy have been manifested by urinary incontinence requiring the use of pads which have needed to be changed not more than four times per day and no renal dysfunction has been demonstrated.  

8.  The reduction in the Veteran's disability rating for the service-connected residuals of prostate cancer was based on private and VA treatment records, as well as the results of an April 2007 VA medical examination, which, taken together, showed that his disability picture did not meet the criteria for a rating in excess of 40 percent for the residuals of prostate cancer, effective November 1, 2007, and that rating reduction was implemented substantially in accordance with governing regulatory due process provisions.


CONCLUSION OF LAW

The reduction in the disability rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 40 percent, effective November 1, 2007, was proper; restoration of the initial 100 percent disability rating is not warranted and a disability evaluation in excess of 40 percent is not warranted for the service-connected residuals of prostate cancer from November 1, 2007 onward.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e) and (i), 3.321, 3.344, 3.500, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94  (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).

VA provided notice in a July 2008 letter.  The claim was subsequently readjudicated, most recently in a December 2009 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The Board notes that the July 2008 letter came after the August 2007 rating decision which reduced the rating for the Veteran's residuals of prostate cancer from 100 to 40 percent.  However, the August 2007 rating decision was not the initial adjudication in this matter.  The Veteran's initial claim was one of service connection for prostate cancer, and when a January 2007 rating decision granted that claim and assigned the initial disability rating (and effective date), statutory notice was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007).  The January 2007 rating decision advised the Veteran that the residuals of his prostate cancer would be re-evaluated following the cessation of treatment.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (providing that "[f]ollowing the cessation of [cancer treatment, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of [38 C.F.R.] § 3.105(e).").

In compliance with 38 C.F.R. § 3.105(e), the Veteran was provided notice of the proposed reduction in a May 2007 letter (with a copy of the May 2007 rating decision proposing the reduction attached).  The May 2007 rating decision proposed reducing the rating to 40 percent on the basis of VA treatment records and an April 2007 VA examination that showed the Veteran had ceased treatment for his prostate cancer and that he did not require more than four changes of absorbent materials per day.  He was advised he had 60 days to respond/submit additional evidence and that he could request a personal hearing.  The August 2007 rating decision that implemented the reduction included consideration of an April 2007 VA examination report (which noted that the Veteran had urinary incontinence and required use of a one pad per day and one pad per night, with daily frequency times ten and nocturia times two), and implemented the reduction to 40 percent on the basis of the disability picture presented at the time of the April 2007 VA examination and in his treatment records.  The matter was readjudicated after all critical notice (including the July 2008 Vazquez-Flores-compliant letter) was issued by means of the March 2009 Statement of the Case (SOC) and the December 2009 SSOC.  

The Veteran has had ample opportunity to respond to all notices/supplement the record, and he is not prejudiced by any technical notice deficiency that may have occurred during the process.  Significantly, he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In addition, the appellant has not alleged any prejudicial or harmful error in notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA medical treatment records for the appellant have been associated with the claims file and reviewed.  The appellant was afforded VA urological examinations in April 2007, July 2008, and October 2009.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history and medical records.  The examinations included a report of the symptoms for the claimed prostate cancer disability and demonstrated objective evaluations.

The Board finds that each examination report is sufficiently detailed with recorded history, impact on daily life, and clinical findings.  In addition, it is not shown that any examination was in any way incorrectly prepared or that any VA examiner failed to address the clinical significance of the appellant's claimed condition.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for genitourinary disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for yet more development; that would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of his disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes private and VA medical treatment records; the reports of the VA urological examinations conducted in April 2007, July 2008, and October 2009; and various written statements submitted by the appellant.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made:  A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).

Initially, as discussed above, the Board finds that the RO's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e) in reduction of the Veteran's disability evaluation.  The reduction was made prospectively following the rating decision proposing the reduction, also in accordance with 38 C.F.R. § 3.105(e).

Review of the evidence of record reveals that the Veteran was diagnosed with adenocarcinoma of the prostate in October 2006, and that he underwent a radical retropubic prostatectomy that same month at a private hospital.  The final diagnosis included a notation of 'no lymph node metastasis.'

In a rating decision issued in January 2007, the RO granted service connection for prostate cancer as due to exposure to herbicides, and assigned a 100 percent rating pursuant to the provisions of Diagnostic Code 7528, effective October 5, 2006 (the date of claim).

The Veteran underwent a VA urology examination in April 2007.  His last treatment was noted to have occurred in October 2006, with no subsequent catheterizations.  The Veteran was noted to be incontinent of urine since the October 2006 surgery, especially on effort.  The Veteran reported wearing one diaper a day and one at night.  He said that he voided ten times per day and twice at night.  

Based upon the April 2007 VA examination and private and VA treatment records, and in accordance with 38 C.F.R. § 3.105(e), in a May 2007 letter (with a copy of the May 2007 rating decision proposing the reduction attached) the RO proposed to reduce the rating for the Veteran's residuals of prostate cancer to 40 percent based on cessation of treatment and use of absorbent materials.  

The RO implemented the reduction to 40 percent for the residuals of the Veteran's service-connected prostate cancer in a rating decision issued in August 2007.  The rating reduction was to be effective as of November 1, 2007.  The Veteran was notified of the reduction by an August 2007 letter.  

The Veteran underwent another VA urology examination in July 2008; the examiner noted that the course of the cancer had been stable since its onset.  The Veteran denied hesitancy, difficulty starting his stream, a weak or intermittent stream, dysuria, straining, hematuria and urine retention.  He complained of dribbling.  The Veteran reported a daytime voiding interval of one to two hours and nocturia twice per night.  He was noted to suffer from stress incontinence.  

Review of the Veteran's VA treatment records reveals that he was prescribed diapers between June 2008 and September 2009.  The prescription was for two diapers per day and one at bedtime for incontinence.  

The Veteran most recently underwent a VA urology examination in October 2009; the onset of the prostate cancer was noted to have occurred in October 2006, with a radical prostatectomy and resultant erectile dysfunction and urinary incontinence.  The examiner stated that there was no evidence of residual tumor.  The Veteran complained of urgency and dribbling.  He denied hesitancy, a weak stream, dysuria, hematuria, urine retention and urethral discharge.  He reported that his daytime voiding interval was one to two hours.  He also reported nighttime voiding of twice per night.  The examiner noted that the Veteran had incontinence that required the wearing of absorbent material that had to be changed two to four times per day.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 malignant neoplasms of the genitourinary system, a 100 percent rating is assigned following cessation of surgery, chemotherapy, or other therapeutic procedure and shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability. 

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 

As the prostatectomy was performed in October 2006 and a VA examination was conducted in April 2007, exactly 6 months after the surgery, and as there was no local recurrence of cancer, the RO was required by the Rating Schedule to rate the prostate cancer disability on residuals as voiding dysfunction or renal dysfunction, whichever was the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

As required by 38 C.F.R. § 4.115b, Diagnostic Code 7528, the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) when it notified the Veteran of its proposal to reduce his rating assigned for residuals of prostate cancer in May 2007.  He was also notified of his right to challenge the proposed reduction, and was given an opportunity to present evidence and/or have a hearing.  The Veteran submitted a statement to the effect that his prostate had not gotten better and that it was getting worse every day, but he did not submit any evidence to support his disagreement with the reduction.  After the required 60 day period had elapsed, the RO reduced the rating for the Veteran's residuals of prostate cancer from 100 percent to 40 percent, effective November 1, 2007.  The Veteran was then notified of the final reduction in August 2007, and the reduction was made effective no sooner than permitted by regulation.  For these reasons, the Board finds that the rating reduction was in accordance with the facts of the record and with the proper application of the provisions of 38 C.F.R. § 3.105(e).

Turning to the actual rating of the Veteran's disability, the Board notes that the Veteran's residuals of prostate cancer have been rated as voiding dysfunction.  The Board also notes that 40 percent is the highest rating available based on urinary frequency.  As the record does not demonstrate that the Veteran has any renal dysfunction (and he has not alleged otherwise), discussion of a potentially higher rating based on renal dysfunction is not necessary. 

Under 38 C.F.R. § 4.115a, a 20 percent rating is warranted for voiding dysfunction when there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted when there is urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The next higher (and maximum) rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

In this case, there is no evidence of any further surgical or other treatment for the Veteran's prostate cancer beyond the October 2006 radical retropubic prostatectomy.  In addition, there is no evidence of record of any reoccurrence of the Veteran's prostate cancer and there is no evidence of any metastasis of the Veteran's prostate cancer. 

The reduction to 40 percent was based on finding the Veteran had urinary frequency which required wearing pads which had be changed three to four times per day.  See 38 C.F.R. § 4.115a.  There is no evidence of a necessity to change pads more frequently.  In addition, there is no evidence that the Veteran has any renal dysfunction.  His only residuals of his prostatectomy are urinary incontinence with use of absorbent materials and erectile dysfunction.  Furthermore, the May 2007 rating decision granted service connection for erectile dysfunction and also granted special monthly compensation for the Veteran's loss of use of a creative organ.  There is no basis in the evidence of record for the assignment of any rating in excess of 40 percent based on voiding dysfunction from November 1, 2007 onward.

The Board has considered whether any additional staged rating is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As reflected in the decision above, the Board did not find variation in the appellant's symptomatology or clinical findings relating to his service-connected prostate cancer residuals that would warrant the assignment of any further staged ratings for that disability.  

In reaching this determination, the Board has given due consideration to the doctrine of resolving all doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), which requires that if the evidence preponderates in favor of the Veteran or is in relative equipoise, the claim must be allowed and that the claim may be denied only if the preponderance of the evidence is against the claim.  In light of the evidence of record and the above legal criteria, the Board finds that the appellant is not entitled to an evaluation in excess of a 40 percent beginning November 1, 2007, because the evidence of record does not demonstrate that the appellant experiences such symptoms as voiding dysfunction requiring the use of absorbent materials which must be changed more than four times per day or that he experiences any renal dysfunction at all.  Thus, a rating higher than the currently assigned 40 percent evaluation is not warranted under the applicable rating criteria from November 1, 2007 onward.  

Hence, the evidence supports no more than a schedular rating of 40 percent for the appellant's prostate surgery residuals from November 1, 2007 onward.  The Rating Schedule does not provide a basis for an increased evaluation for the prostate cancer disability given the clinical findings in this case.  The preponderance of the evidence is against the claim for a rating in excess of 40 percent for the prostate cancer residuals disability beginning November 1, 2007.

Notwithstanding the above discussion, increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints as they might be related to his capacity for employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record does not establish that the rating criteria are inadequate for rating the Veteran's prostate cancer residuals.  The Veteran's disability is manifested by impairment in occupational functioning and there is no indication in the record that the average industrial impairment from the prostate cancer disability would be in excess of that contemplated by the 40 percent rating in effect since November 1, 2007.  The rating criteria contemplate the Veteran's voiding dysfunction; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds no evidence that the prostate cancer residuals disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the prostate disability, but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the prostate cancer residuals on appeal that would render impractical the application of the regular schedular standards.  The voiding dysfunction described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for genitourinary system dysfunctions.  In short, the rating criteria contemplate not only his symptoms but the severity of his prostate cancer residuals.  For these reasons, referral for extraschedular consideration is not warranted for the prostate disability.

The Board acknowledges that the appellant, in advancing this appeal, believes that his prostate disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the appellant himself has not reported experiencing voiding dysfunction that meets the criteria for the next higher rating.  In addition, the competent medical evidence offering detailed descriptions of the urologic symptomatology and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether that disability involves renal dysfunction.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  Again, the Veteran himself has not reported symptomatology commensurate with any higher rating.  The preponderance of the most probative evidence does not support assignment of any rating in excess of the 40 percent evaluation that has been in effect for the prostate disability since November 1, 2007.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the RO's grant of the 40 percent evaluation is based on the Veteran's reports about his use of absorbent materials.  Furthermore, the medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the appellant's prostate disability have been evaluated.  The lay statements of record have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the residuals of the veteran's service-connected prostate cancer.  The preponderance of the most probative evidence does not support assignment of any rating in excess of 40 percent from November 1, 2007 onward.  The findings needed for any higher evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As reflected in the decision above, the Board has not found variation in the appellant's prostate cancer residuals symptomatology or clinical findings for the manifestations of that disability which would warrant the assignment of any additional staged rating, see Hart v. Mansfield, supra.  There has been no variation in the clinical manifestations for the prostate disability since November 1, 2007.  Based upon the record, the Board finds that at no time since November 1, 2007, has the prostate cancer residuals disability on appeal been more disabling than as currently rated.

Finally, a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran's claim for TDIU was denied in a rating decision issued in September 2008; he was notified of that denial in September 2008, but he did not appeal that denial.  Thereafter, in his May 2009 VA Form 9, the Veteran did not mention any inability to work due to the prostate cancer residuals.  In fact, in his July 2008 claim for TDIU benefits, the Veteran stated that he had been unable to work due to disability since September 1999 - almost six years before his prostate cancer was even diagnosed.  Hence further consideration of TDIU is not warranted. 


ORDER

The rating reduction for the Veteran's residuals of prostate cancer disability from 100 percent to 40 percent, effective November 1, 2007, was proper and an evaluation in excess of 40 percent is not warranted beginning November 1, 2007.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


